Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 1 of 39 PageID: 1




Melissa A. Alcantara
DICKINSON WRIGHT PLLC
1825 I St., N.W., Suite 900
Washington, DC 20006
T: (202) 659-6949
F: (844) 670-6009
E: MAlcantara@dickinsonwright.com
Attorney for Plaintiffs Channel Trade Finance 1 SPC, on behalf of and for the account of TF 1.1
SP, and Channel Trade Finance 2 SPC, on behalf of and for the account of TF 2.1 SP

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


CHANNEL TRADE FINANCE 1 SPC, ON
BEHALF OF AND FOR THE ACCOUNT OF                  Civil Action No. _____________
TF 1.1 SP, and CHANNEL TRADE
FINANCE 2 SPC, ON BEHALF OF AND
FOR THE ACCOUNT OF TF 2.1 SP,

               Plaintiffs,

       v.

NEOPHARMA LLC and NEXGEN
PHARMA FZ-LLC,

               Defendants.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Channel Trade Finance 1 SPC, on behalf of and for the account of TF 1.1 SP,

one of its segregated portfolios (“CTF 1”) (having its principal place of business located at

Walkers Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand

Cayman KY1-9008, Cayman Islands) and Channel Trade Finance 2 SPC, on behalf of and for

the account of TF 2.1 SP, one of its segregated portfolios (“CTF 2”) (having its principal place of

business located at Walkers Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road,

George Town, Grand Cayman KY1-9008, Cayman Islands), by and through its undersigned
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 2 of 39 PageID: 2




attorneys, bring this Complaint for fraud, civil conspiracy, racketeering, breaches of contract and

related covenants, conversion, and unjust enrichment in connection with agreements with

payments totaling $6,999,902.40, against Neopharma LLC (“Neopharma”) (having its

designated United States office at 211 College Road East, Suite 101, Princeton, NJ 08540 and

place of business identified in the documents referenced in this Complaint as Plot A-1 89-95,

Industrial City of Abu Dhabi (ICAD), Mussafah, Abu Dhabi, UAE), and against Nexgen Pharma

FZ-LLC (“Nexgen”) (having its principal place of business located at Al Razi Bldg., Floor 3,

Building 64 Unit 3011, Dubai Healthcare City, Dubai, UAE) (collectively, “Defendants”), and

allege, on knowledge as to their own actions, and otherwise upon information and belief, as

follows:

                                 NATURE OF THE ACTION

       1.      Neopharma and Nexgen, both suppliers to wholly owned subsidiaries of a London

Stock Exchange (“LSE”) listed company with ownership and leadership ties to the two suppliers,

entered into an arrangement under which both Neopharma and Nexgen failed to repay to

Plaintiffs funds that Neopharma and Nexgen appear to claim they received in error, despite

Plaintiffs having paid to them just less than $7 million. Notwithstanding a well-established

practice, protocol, and routine for the relevant subsidiary of the LSE-listed company making

payments under the agreement with Plaintiffs, and Neopharma and Nexgen accepting payments

from Plaintiffs on invoices in a format in common use between the parties, Neopharma and

Nexgen disavowed familiarity with and failed to repay funds paid on certain invoices by

Plaintiffs, promptly after the CEO of the LSE-listed company resigned under a cloud of

allegations of major fraud. The commonality of the language and timing of Neopharma’s and




                                           Page 2 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 3 of 39 PageID: 3




Nexgen’s repudiation reply e-mails suggested a level of coordination and conspiracy the sole

purpose of which was to defraud Plaintiffs out of just less than $7 million.

                                         THE PARTIES

       2.      Channel Trade Finance 1 SPC is an exempted company incorporated with limited

liability and registered as a segregated portfolio company under the laws of the Cayman Islands

having its registered office at the offices of Walkers Fiduciary Limited, Cayman Corporate

Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands. The first

Plaintiff here is Channel Trade Finance 1 SPC, on behalf of and for the account of TF 1.1 SP,

one of its segregated portfolios.

       3.      Channel Trade Finance 2 SPC is an exempted company incorporated with limited

liability and registered as a segregated portfolio company under the laws of the Cayman Islands

having its registered office at the offices of Walkers Fiduciary Limited, Cayman Corporate

Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands. The

second Plaintiff here is Channel Trade Finance 2 SPC, on behalf of and for the account of TF 2.1

SP, one of its segregated portfolios.

       4.      Defendant Neopharma LLC is a global pharmaceutical manufacturing company

incorporated with limited liability and having its designated United States office at 211 College

Road East, Suite 101, Princeton, NJ 08540 and place of business identified in the documents

referenced in this Complaint as Plot A-1 89-95, Industrial City of Abu Dhabi (ICAD), Mussafah,

Abu Dhabi, UAE. Dr. Bavaguthu Raghuram Shetty (“Dr. B.R. Shetty”) is the Founder and

Chairman of Neopharma. Neopharma is the 100% owner of Neopharma Inc., which is a regional

office and formulations facility for Neopharma and is located at 211 College Road East Suite




                                           Page 3 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 4 of 39 PageID: 4




101, Princeton, NJ 08540. Additionally, Neopharma holds itself out to the marketplace as

working currently with Pfizer, USA, on product licensing.

        5.      Defendant Nexgen Pharma FZ-LLC is a pharmaceutical manufacturing company

incorporated with limited liability and having its principal place of business located at Al Razi

Bldg., Floor 3, Building 64 Unit 3011, Dubai Healthcare City, Dubai, UAE. Nexgen is a joint

venture between Hetero Group of India and Neopharma, each of which owns 50% of Nexgen.

                                 JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2), in

that this is a civil action between a citizen of Cayman Islands and a citizen of New Jersey, and

the amount in controversy exceeds $75,000, exclusive of interests and costs.

        7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(3), in

that this is a civil action between a citizen of Cayman Islands and citizen of the United Arab

Emirates who is an additional party, and the amount in controversy exceeds $75,000, exclusive

of interests and costs.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b)(3), in that Neopharma

is subject to personal jurisdiction in this district with respect to this action, and there is no other

district in which the action may otherwise be brought.

                                  GENERAL ALLEGATIONS

        A. Background

        9.      NMC Healthcare LLC (“NMC”) is a health care services provider in the UAE.

NMC is a wholly-owned indirect subsidiary of NMC Health plc (“NMC plc”), the largest private

healthcare company in the UAE.




                                            Page 4 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 5 of 39 PageID: 5




       10.     Dr. B.R. Shetty is the Founder and former joint Chairman of NMC plc. Dr. B.R.

Shetty resigned as joint non-executive Chairman of NMC plc in February 2020. On or about

April 8, 2020, NMC plc went into administration in the United Kingdom due to the cash flow

insolvency of the company amid allegations of fraud in NMC plc’s finances.

       11.     Channel Capital Advisors LLP (“Channel”) advances working capital from its

managed fund offerings, to facilitate technology-enabled business finance.

       12.     Reverse factoring is when a finance company interposes itself between a company

and its suppliers and pays the company’s invoices to the suppliers at an accelerated rate in

exchange for a discount.

       13.     Channel has managed supply chain financing arrangements for NMC since the

second quarter of 2018 in multiple reverse factoring written agreements, often referred to as

“programmes.”     In each such programme, among other things, NMC was responsible for

selecting and engaging the Suppliers (defined in ¶19) that would participate in the programme.

       14.     In the programme at issue here, Channel served as the “Investment Manager” to

CTF 1 (pursuant to an “Investment Management Agreement”) and the “Programme Manager” to

CTF 2 (pursuant to a “Programme Management Agreement”).               Channel’s responsibilities

included performing functions on behalf of Plaintiffs, such as managing cash flows and the

purchase of assets.

       15.     In relation to the relevant programme, NMC purchased goods from Neopharma

and Nexgen, two of NMC’s Suppliers that NMC had paid previously in other programmes with

Channel.     Pursuant to individual written supply chain financing arrangements with NMC,

Neopharma, and Nexgen, Plaintiffs made payments to Defendants at a discounted rate on certain

NMC invoices, and NMC agreed to be responsible for paying the full amount of the invoices to



                                          Page 5 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 6 of 39 PageID: 6




Plaintiffs at a later date in exchange for Plaintiffs making the payments for NMC’s orders from

Defendants.

       B. The Agreements

       16.     On or about July 30, 2019, Plaintiffs entered into a reverse factoring customer

agreement with NMC (“Customer Agreement”). A redacted copy of the Customer Agreement is

attached as Exhibit 1.

       17.     According to the Customer Agreement, CTF 1 was the “Funder,” CTF 2 was the

“Payment Agent,” and NMC was the “Obligor.”

       18.     Per the Customer Agreement, CTF 1 was to sell commodities to CTF 2 (as agent

for and on behalf of NMC) pursuant to a murabaha agreement, an Islamic financing structure

often used in supply chain financing arrangements in which the seller and buyer agree to the cost

and markup of an asset. Under the Agreement, CTF 2 was to use the sale proceeds of those

commodities to pay Suppliers on behalf of NMC. NMC was then obliged to pay a set payment

price for the commodities CTF 2 purchased as NMC’s agent and on NMC’s behalf pursuant to

the applicable murabaha contracts to CTF 1.

       19.     Under the Customer Agreement, a Supplier for NMC was any individual or

business entity with whom a Supplier Agreement was in force at the relevant time.

       20.     On or about July 30, 2019, CTF 2 entered into respective reverse factoring

Supplier Agreements with Neopharma and Nexgen (individually, “Neopharma Supplier

Agreement” and “Nexgen Supplier Agreement,’ and collectively, “Supplier Agreements”). A

redacted copy of the Neopharma Supplier Agreement is attached as Exhibit 2, and a redacted

copy of the Nexgen Supplier Agreement is attached as Exhibit 3.




                                          Page 6 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 7 of 39 PageID: 7




       21.     Per the Supplier Agreements, Neopharma and Nexgen each agreed to accept early

payment from CTF 2 on NMC’s behalf of accounts receivables arising out of respective

commercial transactions between NMC and each of Neopharma and Nexgen for a discounted

amount in full and final satisfaction of such accounts receivable.

       22.     Dr. B.R. Shetty, acting as Neopharma’s Managing Director, signed the

Neopharma Supplier Agreement for and on behalf of Neopharma.

       23.     The Neopharma and Nexgen Supplier Agreements were executed and

implemented, and transactions commenced thereafter under both Supplier Agreements.

       C. Repaid Transactions

               1) August 1, 2019 - Neopharma

       24.     On or about August 1, 2019, Mr. Priyesh Krishnan (“Krishnan”), Accounts

Executive – Treasury & Corporate Finance at NMC, sent an e-mail (“August 1, 2019 Invoice E-

mail) with an attached invoice (“Neopharma Invoice 5712”), delivery note (“Neopharma

Delivery Note 5712”), and spreadsheet (“August 1 Spreadsheet”) to Ms. Lauren Woods

(“Woods”), Operations and Transaction Manager at Channel to request that CTF 2 make a

payment to Neopharma on NMC’s behalf in accordance with the contents of the aforementioned

documents pursuant to the Neopharma Supplier Agreement. A redacted copy of the August 1,

2019 Invoice E-mail is attached as Exhibit 4, and a redacted copy of Neopharma Invoice 5712

and Neopharma Delivery Note 5712 are attached as Exhibit 5. The August 1 Spreadsheet

contained invoice details and proposed Murabaha instructions. Soon after sending the August 1,

2019 Invoice E-mail, on or about August 1, 2019, Mr. Krishnan sent Ms. Woods an e-mail

(“August 1, 2019 Signed Instructions E-mail) with attached signed Murabaha instructions,

including one for the August 1, 2019 transaction with Neopharma. A redacted copy of the



                                           Page 7 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 8 of 39 PageID: 8




August 1, 2019 Signed Instructions E-mail is attached as Exhibit 6, and a redacted copy of the

signed Murabaha Instruction pertaining to the August 1, 2019 transaction with Neopharma is

attached as Exhibit 7.

       25.     The terms of the August 1, 2019 transaction were (1) CTF 2, from its own bank

account or CTF 1’s bank account, would pay Neopharma $2,909,565.22 at CTF 2’s earliest

convenience on or about August 1, 2019 for Neopharma having shipped the goods described in

Neopharma Invoice 5712 and Neopharma Delivery Note 5712 to NMC’s warehouse in Abu

Dhabi, UAE on or about May 18, 2019; and (2) NMC would pay CTF 1 $2,969,505.20 on or

before November 14, 2019.

       26.     On or about August 1, 2019, CTF 2 paid Neopharma $2,909,565.22 from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT wire

transfer via the Bank of New York Mellon, New York to the account at the Arab Bank for

Investment and Foreign Trade in the name of Neopharma ending in 0877 in accordance with the

Neopharma Supplier Agreement. A redacted copy of the SWIFT wire payment receipt of CTF

2’s payment to Neopharma is attached as Exhibit 8.

       27.     On or about November 12, 2019, NMC paid CTF 1 $2,969,505.20 by issuing a

SWIFT wire transfer via the Bank of Baroda to the account at the Bank of New York Mellon,

London in the name of CTF 1 ending in 0000 in accordance with their Customer Agreement.

NMC transferred the funds to the CTF 1 account ending in 0000, as opposed to CTF 1’s account

specified in the Customer Agreement, at CTF 1’s request. A redacted copy of the SWIFT wire

payment receipt of NMC’s payment to CTF 1 is attached as Exhibit 9.

               2) August 1, 2019 - Nexgen




                                            Page 8 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 9 of 39 PageID: 9




        28.    In the August 1, 2019 Invoice E-mail from on or about August 1, 2019, Mr.

Krishnan also sent to Ms. Woods an attached invoice (“Nexgen Invoice 7099”), delivery note

(“Nexgen Delivery Note 7099”), and the August 1 Spreadsheet to request that CTF 2 make a

payment to Nexgen on NMC’s behalf in accordance with the contents of the aforementioned

documents pursuant to the Nexgen Supplier Agreement. A redacted copy of Nexgen Invoice

7099 and Nexgen Delivery Note 7099 are attached as Exhibit 10. Soon after sending the August

1, 2019 Invoice E-mail, on or about August 1, 2019, Mr. Krishnan sent Ms. Woods the August 1,

2019 Signed Instructions E-mail with attached signed Murabaha instructions, including one for

the August 1, 2019 transaction with Nexgen.         A redacted copy of the signed Murabaha

Instruction pertaining to the August 1, 2019 transaction with Nexgen is attached as Exhibit 11.

        29.    The terms of the August 1, 2019 transaction were (1) CTF 2, from its own bank

account or CTF 1’s bank account, would pay Nexgen $2,587,031.21 at CTF 2’s earliest

convenience on or about August 1, 2019 for Nexgen having shipped the goods described in

Nexgen Invoice 7099 and Nexgen Delivery Note 7099 to NMC’s warehouse in the UAE on or

about May 26, 2019; and (2) NMC would pay CTF 1 $2,644,432.00 on or before November 22,

2019.

        30.    On or about August 1, 2019, CTF 2 paid Nexgen $2,587,031.21 from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT wire

transfer via the Bank of Baroda to the account at the Bank of Baroda in the name of Nexgen

ending in 7928 in accordance with the Nexgen Supplier Agreement. A redacted copy of the

SWIFT wire payment receipt of CTF 2’s payment to Neopharma is attached as Exhibit 12.

        31.    On or about November 20, 2019, NMC paid CTF 1 $4,028,448.64 by issuing a

SWIFT wire transfer via the Bank of Baroda to the account at the Bank of New York Mellon,



                                          Page 9 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 10 of 39 PageID: 10




London in the name of CTF 1 ending in 5500 in accordance with their Customer Agreement.

The $4,028,448.64 payment included the $2,644,432.00 NMC agreed to pay CTF 1 on or before

November 22, 2019 pursuant to the August 1, 2019 transaction relating to Nexgen Invoice 7099

and Nexgen Delivery Note 7099. A redacted copy of the SWIFT wire payment receipt of

NMC’s payment to CTF 1 is attached as Exhibit 13.

               3) August 7, 2019 - Neopharma

       32.     On or about August 7, 2019, Mr. Krishnan sent an e-mail (“August 7, 2019

Invoice E-mail”) with an attached invoice (“Neopharma Invoice 5750”), delivery note

(“Neopharma Delivery Note 5750”), and spreadsheet (“August 7 Spreadsheet”) to Ms. Woods to

request that CTF 2 make a payment to Neopharma on NMC’s behalf in accordance with the

contents of the aforementioned documents pursuant to the Neopharma Supplier Agreement. A

redacted copy of the August 7, 2019 Invoice E-mail is attached as Exhibit 14, and a redacted

copy of Neopharma Invoice 5750 and Neopharma Delivery Note 5750 are attached as Exhibit

15. The August 7 Spreadsheet contained invoice details and proposed Murabaha instructions.

Soon after sending the August 7, 2019 Invoice E-mail, on or about August 7, 2019, Mr. Krishnan

sent Ms. Woods an e-mail (“August 7, 2019 Signed Instructions E-mail) with an attached signed

Murabaha instruction for the August 7, 2019 transaction with Neopharma. A redacted copy of

the August 7, 2019 Signed Instructions E-mail is attached as Exhibit 16, and a redacted copy of

the signed Murabaha Instruction pertaining to the August 7, 2019 transaction with Neopharma is

attached as Exhibit 17.

       33.     The terms of the August 7, 2019 transaction were (1) CTF 2, from its own bank

account or CTF 1’s bank account, would pay Neopharma $149,325.95 at CTF 2’s earliest

convenience on or about August 7, 2019 for Neopharma having shipped the goods described in



                                        Page 10 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 11 of 39 PageID: 11




Neopharma Invoice 5750 and Neopharma Delivery Note 5750 to NMC’s warehouse in Abu

Dhabi, UAE on or about June 4, 2019; and (2) NMC would pay CTF 1 $152,679.59 on or before

December 1, 2019.

       34.    On or about August 7, 2019, CTF 2 paid Neopharma $149,325.95 from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT wire

transfer via the Bank of New York Mellon, New York to the account at the Arab Bank for

Investment and Foreign Trade in the name of Neopharma ending in 0877 in accordance with the

Neopharma Supplier Agreement. A redacted copy of the SWIFT wire payment receipt of CTF

2’s payment to Neopharma is attached as Exhibit 18.

       35.    On or about November 26, 2019, NMC paid CTF 1 $152,679.59 by issuing a

SWIFT wire transfer via the Bank of Baroda to the account at the Bank of New York Mellon,

London in the name of CTF 1 ending in 5500 in accordance with their Customer Agreement. A

redacted copy of the SWIFT wire payment receipt of NMC’s payment to CTF 1 is attached as

Exhibit 19.

       D. Outstanding Transactions

              1) November 13, 2019 - Neopharma

       36.    On or about November 13, 2019, Mr. Krishnadas Thencheeri (“Thencheeri”),

Executive – Treasury at NMC, sent an e-mail (“November 13, 2019 Invoice E-mail”) with an

attached invoice (“Neopharma Invoice 6334”), delivery note (“Neopharma Delivery Note

6334”), and spreadsheet (“November 13 Spreadsheet”) to Ms. Anna Rayner (“Rayner”),

Operations and Transaction Manager at Channel to request that CTF 2 make a payment to

Neopharma on NMC’s behalf in accordance with the contents of the aforementioned documents

pursuant to the Neopharma Supplier Agreement. A redacted copy of the November 13, 2019



                                        Page 11 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 12 of 39 PageID: 12




Invoice E-mail is attached as Exhibit 20, and a redacted copy of Neopharma Invoice 6334 and

Neopharma Delivery Note 6334 are attached as Exhibit 21. The November 13 Spreadsheet

contained invoice details and proposed Murabaha instructions. Soon after sending the November

13, 2019 Invoice E-mail, on or about November 13, 2019, Mr. Thencheeri sent Ms. Rayner an e-

mail (“November 13, 2019 Signed Instructions E-mail) with an attached signed Murabaha

instruction for the November 13, 2019 transaction with Neopharma. A redacted copy of the

November 13, 2019 Signed Instructions E-mail is attached as Exhibit 22, and a redacted copy of

the signed Murabaha Instruction pertaining to the November 13, 2019 transaction with

Neopharma is attached as Exhibit 23.

        37.   The terms of the November 13, 2019 transaction were (1) CTF 2, from its own

bank account or CTF 1’s bank account, would pay Neopharma $2,909,439.00 at CTF 2’s earliest

convenience on or about November 13, 2019 for Neopharma having shipped the goods described

in Neopharma Invoice 6334 and Neopharma Delivery Note 6334 to NMC’s warehouse on or

about November 10, 2019; and (2) NMC would pay CTF 1 $3,010,299.50 on or before May 8,

2020.

        38.   On or about November 13, 2019, CTF 2 paid Neopharma $2,909,439.00 from

CTF 1’s Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT

wire transfer via the Bank of New York Mellon, New York to the account at the Arab Bank for

Investment and Foreign Trade in the name of Neopharma ending in 0877 in accordance with the

Neopharma Supplier Agreement. A redacted copy of the SWIFT wire payment receipt of CTF

2’s payment to Neopharma is attached as Exhibit 24.




                                        Page 12 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 13 of 39 PageID: 13




       39.    The May 8, 2020 payment deadline has passed, and CTF 1 has not received

payment. And, as discussed further below, Neopharma has disavowed familiarity with the

invoice on which it was paid.

              2) November 25, 2019 - Nexgen

       40.    On or about November 25, 2019, Mr. Thencheeri, who 12 days earlier transmitted

Neopharma Invoice 6334, sent an e-mail (“November 25, 2019 Invoice E-mail”) with an

attached invoice (“Nexgen Invoice 7795”), delivery note (“Nexgen Delivery Note 7795”), and

spreadsheet (“November 25 Spreadsheet”) to Ms. Rayner to request that CTF 2 make a payment

to Nexgen on NMC’s behalf in accordance with the contents of the aforementioned documents

pursuant to the Nexgen Supplier Agreement. A redacted copy of the November 25, 2019 Invoice

E-mail is attached as Exhibit 25, and a redacted copy of Nexgen Invoice 7795 and Nexgen

Delivery Note 7795 are attached as Exhibit 26. The November 25 Spreadsheet contained invoice

details and proposed Murabaha instructions. Soon after sending the November 25, 2019 Invoice

E-mail, on or about November 25, 2019, Mr. Thencheeri sent Ms. Rayner an e-mail (“November

25, 2019 Signed Instructions E-mail) with an attached signed Murabaha instruction for the

November 25, 2019 transaction with Nexgen. A redacted copy of the November 25, 2019

Signed Instructions E-mail is attached as Exhibit 27, and a redacted copy of the signed Murabaha

Instruction pertaining to the November 25, 2019 transaction with Nexgen is attached as Exhibit

28.

       41.    The terms of the November 25, 2019 transaction were (1) CTF 2, from its own

bank account or CTF 1’s bank account, would pay Nexgen $3,940,741.58 at CTF 2’s earliest

convenience on or about November 25, 2019 for Nexgen having shipped the goods described in

Nexgen Invoice 7795 and Nexgen Delivery Note 7795 to NMC’s warehouse in the UAE on or



                                         Page 13 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 14 of 39 PageID: 14




about November 23, 2019; and (2) NMC would pay CTF 1 $4,078,139.00 on or before May 21,

2020.

        42.   On or about November 25, 2019, CTF 2 paid Nexgen $3,940,741.58 from CTF

1’s Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT wire

transfer via the Bank of Baroda to the account at the Bank of Baroda in the name of Nexgen

ending in 7928 in accordance with the Nexgen Supplier Agreement. A redacted copy of the

SWIFT wire payment receipt of CTF 2’s payment to Nexgen is attached as Exhibit 29.

        43.   The May 21, 2020 payment deadline has passed, and CTF 1 has not received

payment. And, as discussed further below, Nexgen has disavowed familiarity with the invoice

on which it was paid.

              3) December 17, 2019 - Nexgen

        44.   On or about December 17, 2019, Mr. Thencheeri, who a little more than one

month earlier transmitted Neopharma Invoice 6334, sent an e-mail (“December 17, 2019 Invoice

E-mail”) with an attached invoice (“Nexgen Invoice 7924”), delivery note (“Nexgen Delivery

Note 7924”), and spreadsheet (“December 17 Spreadsheet”) to Ms. Rayner to request that CTF 2

make a payment to Nexgen on NMC’s behalf in accordance with the contents of the

aforementioned documents pursuant to the Nexgen Supplier Agreement. A redacted copy of the

December 17, 2019 e-mail is attached as Exhibit 30, and a redacted copy of Nexgen Invoice

7924 and Nexgen Delivery Note 7924 are attached as Exhibit 31. The December 17 Spreadsheet

contained invoice details and proposed Murabaha instructions. Soon after sending the December

17, 2019 Invoice E-mail, on or about December 17, 2019, Mr. Thencheeri sent Ms. Rayner an e-

mail (“December 17, 2019 Signed Instructions E-mail) with an attached signed Murabaha

instruction for the December 17, 2019 transaction with Nexgen.      A redacted copy of the



                                       Page 14 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 15 of 39 PageID: 15




December 17, 2019 Signed Instructions E-mail is attached as Exhibit 32, and a redacted copy of

the signed Murabaha Instruction pertaining to the December 17, 2019 transaction with Nexgen is

attached as Exhibit 33.

        45.    The terms of the December 17, 2019 transaction were (1) CTF 2, from its own

bank account or CTF 1’s bank account, would pay Nexgen $149,721.82 at CTF 2’s earliest

convenience on or about December 17, 2019 for Nexgen having shipped the goods described in

Nexgen Invoice 7924 and Nexgen Delivery Note 7924 to NMC’s warehouse in the UAE on or

about December 15, 2019; and (2) NMC would pay CTF 1 $154,942.00 on or before June 12,

2020.

        46.    On or about December 17, 2019, CTF 2 paid Nexgen $149,721.82 from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 by issuing a SWIFT wire

transfer via the Bank of Baroda to the account at the Bank of Baroda in the name of Nexgen

ending in 7928 in accordance with the Nexgen Supplier Agreement. A redacted copy of the

SWIFT wire payment receipt of CTF 2’s payment to Nexgen is attached as Exhibit 34.

        47.    The June 12, 2020 payment deadline has passed, and CTF 1 has not received

payment. And, as discussed further below, Nexgen has disavowed familiarity with the invoice

on which it was paid.

        E. February 26, 2020 Announcement from NMC

        48.    On or about February 26, 2020, RNS, the news service of the LSE, released an

announcement regarding NMC plc (“RNS Announcement”), which stated that (1) NMC plc had

identified supply chain financing arrangements that were entered into by NMC plc and which

were understood to have been used by entities controlled by Dr. B.R. Shetty and Mr. Khaleefa

Butti Omair Yousif Ahmed Al Muhairi, (2) these arrangements were not disclosed to, or



                                        Page 15 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 16 of 39 PageID: 16




approved by, the Board and were not disclosed as related party transactions in accordance with

the LSE’s Listing Rules for securities traded on the LSE, and (3) the arrangements neither were

reflected on NMC plc’s balance sheet nor reported in NMC plc’s financial statements for the

NMC plc’s financial year ended on 31 December 2018. A copy of the RNS Announcement is

attached as Exhibit 35.

       F. Neopharma and Nexgen’s Coordinated Denial

       49.     Upon learning of these fraud allegations that could implicate directly Neopharma

and Nexgen, Channel, acting in its capacity as the Programme Manager for CTF 2, contacted

Defendants regarding their unpaid invoices.

       50.     Specifically, on or about March 11, 2020, Dan Luther (“Luther”), Head of

Operations and Transaction Management at Channel, sent an e-mail to Mr. Vivek Bhatt

(“Bhatt”), whom Neopharma designated in the Neopharma Supplier Agreement as Neopharma’s

primary contact for Plaintiffs, and attached a copy of a letter from Channel to Neopharma

(“Letter to Neopharma”), the Neopharma Supplier Agreement, Neopharma Invoice 6334,

Neopharma Delivery Note 6334, and the RNS Announcement. A redacted copy of the e-mail is

attached as Exhibit 36, and a redacted copy of the letter with appendixes is attached as Exhibit

37.

       51.     In the Letter to Neopharma, Mr. Luther stated that CTF 2 had paid Neopharma the

amounts referred to in Neopharma Invoice 6334 and requested that Neopharma confirm that (1)

Neopharma Invoice 6334 is correct, and (2) the goods specified on Neopharma Invoice 6334

were delivered in full on the date specified in Neopharma Delivery Note 6334.

       52.     Also on or about March 11, 2020, Mr. Luther sent an e-mail to Mr. Siby Mathew,

whom Nexgen designated in the Nexgen Supplier Agreement as Nexgen’s primary contact for



                                         Page 16 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 17 of 39 PageID: 17




Channel and Plaintiffs, and attached a copy of a letter from Channel to Nexgen (“Letter to

Nexgen”), the Nexgen Supplier Agreement, Nexgen Invoice 7795, Nexgen Delivery Note 7795,

Nexgen Invoice 7924, Nexgen Delivery Note 7924, and the RNS Announcement. A redacted

copy of the e-mail is attached as Exhibit 38, and a redacted copy of the letter with appendixes is

attached as Exhibit 39.

        53.    In the Letter to Nexgen, Mr. Luther stated that CTF 2 had paid Nexgen the

amounts referred to in Nexgen Invoices 7795 and 7924 and requested that Nexgen confirm that

(1) Nexgen Invoices 7795 and 7924 are correct, and (2) the goods specified on Nexgen Invoices

7795 and 7924 were delivered in full on the dates specified in Nexgen Delivery Notes 7795 and

7924.

        54.    On or about March 15, 2020 at 3:57 a.m., Mr. Bhatt responded to Mr. Luther’s

March 11, 2020 e-mail stating: “Dear Sir, Please refer to your e-mail. This it to confirm that, the

invoice referred to in your e-mail is not Neopharma’s Invoice. Regards Vivek.” A redacted

copy of the e-mail is attached as Exhibit 40.

        55.    Also on or about March 15, 2020 at 3:57 a.m., Mr. Mathew responded to Mr.

Luther’s March 11, 2020 e-mail stating: “Dear Sirs, Please refer to your e-mail. This is to

confirm that invoices referred to in your e-mail is [sic] not Nexgen Pharma’s invoice [sic]. Thank

you. Kind Regards, Siby Mathew.” A redacted copy of the e-mail is attached as Exhibit 41.

        56.    NMC has not paid CTF 1 any of the $3,010,299.50 that was due on or before May

8, 2020.

        57.    NMC has not paid CTF 1 any of the $4,078,139.00 that was due on or before May

21, 2020.




                                          Page 17 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 18 of 39 PageID: 18




        58.   NMC has not paid CTF 1 any of the $154,942.00 that was due on or before June

12, 2020.

        59.   Neopharma has failed to repay CTF 1 any of the $2,909,439.00 that CTF 2 paid

Neopharma from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 in

full and final satisfaction of Neopharma Invoice 6334.

        60.   Nexgen has failed to repay CTF 1 any of the $3,940,741.58 that CTF 2 paid

Nexgen from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 in full

and final satisfaction of Nexgen Invoice 7795.

        61.   Nexgen has failed to repay CTF 1 any of the $149,721.82 that CTF 2 paid Nexgen

from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 in full and final

satisfaction of Nexgen Invoice 7924.

                                   CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                                Fraudulent Misrepresentation
                               (Plaintiffs Against Neopharma)

        62.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

        63.   Neopharma created Neopharma Invoice 6334 and Neopharma Delivery Note

6334.

        64.   Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false.

        65.   When Neopharma created Invoice 6334 and Neopharma Delivery Note 6334,

Neopharma knew that Neopharma Invoice 6334 and Neopharma Delivery Note 6334 were false

and that NMC did not intend to pay CTF 1.

        66.   Neopharma did not deliver the goods described in Neopharma Invoice 6334 and

Neopharma Delivery Note 6334 to NMC’s warehouse.



                                          Page 18 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 19 of 39 PageID: 19




       67.    Neopharma intended for Plaintiffs to rely on the fraudulently misrepresented

Neopharma Invoice 6334 and the fraudulently misrepresented Neopharma Delivery Note 6334

and pay the amount Neopharma Invoice 6334 claimed was owed in accordance with the

Neopharma Supplier Agreement.

       68.    Neopharma sent Neopharma Invoice 6334 and Neopharma Delivery Note 6334 to

NMC on or about November 10, 2019.

       69.    NMC sent Neopharma Invoice 6334 and Neopharma Delivery Note 6334 by e-

mail to Plaintiffs via Ms. Rayner on or about November 13, 2019.

       70.    Plaintiffs reasonably relied on Neopharma Invoice 6334 and Neopharma Delivery

Note 6334 because Plaintiffs had successfully completed two previous transactions with

Neopharma based on a similar course of dealing and in accordance with the Neopharma Supplier

Agreement.

       71.    Based on this similar course of dealing, on or about November 13, 2019, CTF 2

paid Neopharma $2,909,439.00 from CTF 1’s Bank of New York Mellon, London bank account

ending in 8400 by issuing a SWIFT wire transfer via the Bank of New York Mellon, New York

to the account at the Arab Bank for Investment and Foreign Trade in the name of Neopharma

ending in 0877 believing it was doing so in accordance with the Neopharma Supplier Agreement

in full and final satisfaction of Neopharma Invoice 6334, with the full expectation that CTF 1

would be paid, and with the understanding that Neopharma had delivered the goods to NMC as

described in Neopharma Delivery Note 6334.

       72.    On or about March 11, 2020, Mr. Luther requested that Neopharma confirm that

(1) Neopharma Invoice 6334 was correct and (2) the goods specified on Neopharma Invoice

6334 were delivered in full on the date specified in Neopharma Delivery Note 6334.



                                        Page 19 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 20 of 39 PageID: 20




         73.   On or about March 15, 2020 at 3:57 a.m., Mr. Bhatt, on behalf of Neopharma,

responded to Mr. Luther’s March 11, 2020 e-mail stating: “Dear Sir, Please refer to your e-mail.

This it to confirm that, the invoice referred to in your e-mail is not Neopharma’s Invoice.

Regards Vivek.”

         74.   Mr. Bhatt’s representation that Neopharma Invoice 6334 “is not Neopharma’s

Invoice” constitutes an admission that Neopharma did not fulfill the terms of Neopharma Invoice

6334 or Neopharma Delivery Note 6334.

         75.   Because Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false

and Neopharma did not fulfill the terms of Neopharma Invoice 6334 or Neopharma Delivery

Note 6334, Plaintiffs have been damaged in the amount CTF 2 paid Neopharma from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 as full and final satisfaction of

Neopharma Invoice 6334, namely $2,909,439.00.

                               SECOND CLAIM FOR RELIEF
                                Fraudulent Misrepresentation
                                 (Plaintiffs Against Nexgen)

         76.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

         77.   Nexgen created Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes

7795 and 7924.

         78.   Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and 7924 are

false.

         79.   When Nexgen created Nexgen Invoices 7795 and 7924 and Nexgen Delivery

Notes 7795 and 7924, Nexgen knew that Nexgen Invoices 7795 and 7924 and Nexgen Delivery

Notes 7795 and 7924 were false, and that NMC did not intend to pay CTF 1.




                                           Page 20 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 21 of 39 PageID: 21




       80.    Nexgen did not deliver the goods described in Nexgen Invoices 7795 and 7924

and Nexgen Delivery Notes 7795 and 7924 to NMC’s warehouse.

       81.    Nexgen intended for Plaintiffs to rely on the fraudulently misrepresented Nexgen

Invoices 7795 and 7924 and the fraudulently misrepresented Nexgen Delivery Notes 7795 and

7924 and pay the amounts Nexgen Invoices 7795 and 7924 claimed were owed in accordance

with the Nexgen Supplier Agreement.

       82.    Nexgen sent Nexgen Invoice 7795 and Nexgen Delivery Note 7795 to NMC on or

about November 23, 2019.

       83.    NMC sent Nexgen Invoice 7795 and Nexgen Delivery Note 7795 by e-mail to

Plaintiffs via Ms. Rayner on or about November 25, 2019.

       84.    Nexgen sent Nexgen Invoice 7924 and Nexgen Delivery Note 7924 to NMC on or

about December 15, 2019.

       85.    NMC sent Nexgen Invoice 7924 and Nexgen Delivery Note 7924 by e-mail to

Plaintiffs via Ms. Rayner on or about December 17, 2019.

       86.    Plaintiffs reasonably relied on Nexgen Invoices 7795 and 7924 and Nexgen

Delivery Notes 7795 and 7924 because Plaintiffs had successfully completed a previous

transaction with Nexgen based on a similar course of dealing and in accordance with the Nexgen

Supplier Agreement.

       87.    Based on this similar course of dealing, on or about November 25, 2019, CTF 2

paid Nexgen $3,940,741.58 from CTF 1’s Bank of New York Mellon, London bank account

ending in 8400 by issuing a SWIFT wire transfer via the Bank of Baroda to the account at the

Bank of Baroda in the name of Nexgen ending in 7928 believing it was doing so in accordance

with the Nexgen Supplier Agreement in full and final satisfaction of Nexgen Invoice 7795, with



                                        Page 21 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 22 of 39 PageID: 22




the full expectation that CTF 1 would be paid, and with the understanding that Nexgen had

delivered the goods to NMC as described in Nexgen Delivery Note 7795.

        88.   Also based on this similar course of dealing, on or about December 17, 2019,

CTF 2 paid Nexgen $149,721.82 from CTF 1’s Bank of New York Mellon, London bank

account ending in 8400 by issuing a SWIFT wire transfer via the Bank of Baroda to the account

at the Bank of Baroda in the name of Nexgen ending in 7928 believing it was doing so in

accordance with the Nexgen Supplier Agreement in full and final satisfaction of Nexgen Invoice

7924, with the full expectation that CTF 1 would be paid, and with the understanding that

Nexgen had delivered the goods to NMC as described in Nexgen Delivery Note 7924.

        89.   On or about March 11, 2020, Mr. Luther requested that Nexgen confirm that (1)

Nexgen Invoices 7795 and 7924 were correct and (2) the goods specified on Nexgen Invoices

7795 and 7924 were delivered in full on the date specified in Nexgen Delivery Notes 7795 and

7924.

        90.   On or about March 15, 2020 at 3:57 a.m., Mr. Mathew, on behalf of Nexgen,

responded to Mr. Luther’s March 11, 2020 e-mail stating: “Dear Sirs, Please refer to your e-mail.

This is to confirm that invoices referred to in your e-mail is [sic] not Nexgen Pharma’s invoice

[sic]. Thank you. Kind Regards, Siby Mathew.”

        91.   Mr. Mathew’s representation that Nexgen Invoices 7795 and 7924 “is [sic] not

Nexgen Pharma’s Invoice [sic]” constitutes an admission that Nexgen did not fulfill the terms of

Nexgen Invoices 7795 and 7924 or Nexgen Delivery Notes 7795 and 7924.

        92.   Because Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and

7924 are false and Nexgen did not fulfill the terms of Nexgen Invoices 7795 and 7924 or Nexgen

Delivery Notes 7795 and 7924, Plaintiffs have been damaged in the amount CTF 2 paid Nexgen



                                         Page 22 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 23 of 39 PageID: 23




from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 as full and final

satisfaction of Nexgen Invoices 7795 and 7924, namely $4,090,463.40.

                               THIRD CLAIM FOR RELIEF
                                 Negligent Misrepresentation
                               (Plaintiffs Against Neopharma)

        93.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

        94.   Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false.

        95.   Neopharma did not deliver the goods described in Neopharma Invoice 6334 and

Neopharma Delivery Note 6334 to NMC’s warehouse.

        96.   Neopharma sent the negligently misrepresented Neopharma Invoice 6334 and the

negligently misrepresented Neopharma Delivery Note 6334 to NMC on or about November 10,

2019 without first confirming the accuracy of Neopharma Invoice 6334 and Neopharma Delivery

Note 6334.

        97.   NMC sent Neopharma Invoice 6334 and Neopharma Delivery Note 6334 by e-

mail to Plaintiffs via Ms. Rayner on or about November 13, 2019.

        98.   Because Plaintiffs had successfully completed two previous transactions with

Neopharma based on a similar course of dealing and in accordance with the Neopharma Supplier

Agreement, it was reasonably foreseeable to Neopharma that Plaintiffs would receive

Neopharma Invoice 6334 and Neopharma Delivery Note 6334 once Neopharma sent Neopharma

Invoice 6334 and Neopharma Delivery Note 6334 to NMC on or about November 10, 2019

without first confirming the accuracy of Neopharma Invoice 6334 and Neopharma Delivery Note

6334.

        99.   Plaintiffs justifiably relied on Neopharma Invoice 6334 and Neopharma Delivery

Note 6334 because Plaintiffs had successfully completed two previous transactions with



                                          Page 23 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 24 of 39 PageID: 24




Neopharma based on a similar course of dealing and in accordance with the Neopharma Supplier

Agreement.

       100.   The false statements in Neopharma Invoice 6334 and Neopharma Delivery Note

6334 were the proximate cause of Plaintiffs’ damages because as a result of receiving

Neopharma Invoice 6334 and Neopharma Delivery Note 6334, on or about November 13, 2019,

CTF 2 paid Neopharma $2,909,439.00 from CTF 1’s Bank of New York Mellon, London bank

account ending in 8400 by issuing a SWIFT wire transfer via the Bank of New York Mellon,

New York to the account at the Arab Bank for Investment and Foreign Trade in the name of

Neopharma ending in 0877 believing it was doing so in accordance with the Neopharma Supplier

Agreement in full and final satisfaction of Neopharma Invoice 6334, with the full expectation

that CTF 1 would be paid, and with the understanding that Neopharma had delivered the goods

to NMC as described in Neopharma Delivery Note 6334.

       101.   On or about March 11, 2020, Mr. Luther requested that Neopharma confirm that

(1) Neopharma Invoice 6334 was correct and (2) the goods specified on Neopharma Invoice

6334 were delivered in full on the date specified in Neopharma Delivery Note 6334.

       102.   On or about March 15, 2020 at 3:57 a.m., Mr. Bhatt, on behalf of Neopharma,

responded to Mr. Luther’s March 11, 2020 e-mail stating: “Dear Sir, Please refer to your e-mail.

This it to confirm that, the invoice referred to in your e-mail is not Neopharma’s Invoice.

Regards Vivek.”

       103.   Mr. Bhatt’s representation that Neopharma Invoice 6334 “is not Neopharma’s

Invoice” constitutes an admission that Neopharma did not fulfill the terms of Neopharma Invoice

6334 or Neopharma Delivery Note 6334.




                                         Page 24 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 25 of 39 PageID: 25




         104.   Because Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false

and Neopharma did not fulfill the terms of Neopharma Invoice 6334 or Neopharma Delivery

Note 6334, Plaintiffs have been damaged in the amount CTF 2 paid Neopharma from CTF 1’s

Bank of New York Mellon, London bank account ending in 8400 as full and final satisfaction of

Neopharma Invoice 6334, namely $2,909,439.00.

                                FOURTH CLAIM FOR RELIEF
                                  Negligent Misrepresentation
                                  (Plaintiffs Against Nexgen)

         105.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

         106.   Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and 7924 are

false.

         107.   Nexgen did not deliver the goods described in Nexgen Invoices 7795 and 7924

and Nexgen Delivery Notes 7795 and 7924 to NMC’s warehouse.

         108.   Nexgen sent the negligently misrepresented Nexgen Invoice 7795 and the

negligently misrepresented Nexgen Delivery Note 7795 to NMC on or about November 23, 2019

without first confirming the accuracy of Nexgen Invoice 7795 and Nexgen Delivery Note 7795.

         109.   NMC sent Nexgen Invoice 7795 and Nexgen Delivery Note 7795 by e-mail to

Plaintiffs via Ms. Rayner on or about November 25, 2019.

         110.   Nexgen sent the negligently misrepresented Nexgen Invoice 7924 and the

negligently misrepresented Nexgen Delivery Note 7924 to NMC on or about December 15, 2019

without first confirming the accuracy of Nexgen Invoice 7924 and Nexgen Delivery Note 7924.

         111.   NMC sent Nexgen Invoice 7924 and Nexgen Delivery Note 7924 by e-mail to

Plaintiffs via Ms. Rayner on or about December 17, 2019.




                                            Page 25 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 26 of 39 PageID: 26




       112.   Because Plaintiffs had successfully completed a previous transaction with Nexgen

based on a similar course of dealing and in accordance with the Nexgen Supplier Agreement, it

was reasonably foreseeable to Nexgen that Plaintiffs would receive Nexgen Invoices 7795 and

7924 and Nexgen Delivery Notes 7795 and 7924 once Nexgen sent Nexgen Invoice 7795 and

Nexgen Delivery Note 7795 to NMC on or about November 23, 2019 and Nexgen Invoice 7924

and Nexgen Delivery Note 7924 to NMC on or about December 15, 2019 without first

confirming the accuracy of Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795

and 7924.

       113.   Plaintiffs justifiably relied on Nexgen Invoices 7795 and 7924 and Nexgen

Delivery Notes 7795 and 7924 because Plaintiffs had successfully completed a previous

transaction with Nexgen based on a similar course of dealing and in accordance with the Nexgen

Supplier Agreement.

       114.   The false statements in Nexgen Invoice 7795 and Nexgen Delivery Note 7795

were the proximate cause of Plaintiffs’ damages because as a result of receiving Nexgen Invoice

7795 and Nexgen Delivery Note 7795, on or about November 25, 2019, CTF 2 paid Nexgen

$3,940,741.58 from CTF 1’s Bank of New York Mellon, London bank account ending in 8400

by issuing a SWIFT wire transfer via the Bank of Baroda to the account at the Bank of Baroda in

the name of Nexgen ending in 7928 believing it was doing so in accordance with the Nexgen

Supplier Agreement in full and final satisfaction of Nexgen Invoice 7795, with the full

expectation that CTF 1 would be paid, and with the understanding that Nexgen had delivered the

goods to NMC as described in Nexgen Delivery Note 7795.

       115.   The false statements in Nexgen Invoice 7924 and Nexgen Delivery Note 7924

were the proximate cause of Plaintiffs’ damages because as a result of receiving Nexgen Invoice



                                        Page 26 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 27 of 39 PageID: 27




7924 and Nexgen Delivery Note 7924, on or about December 17, 2019, CTF 2 paid Nexgen

$149,721.82 from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 by

issuing a SWIFT wire transfer via the Bank of Baroda to the account at the Bank of Baroda in

the name of Nexgen ending in 7928 believing it was doing so in accordance with the Nexgen

Supplier Agreement in full and final satisfaction of Nexgen Invoice 7924, with the full

expectation that CTF 1 would be paid, and with the understanding that Nexgen had delivered the

goods to NMC as described in Nexgen Delivery Note 7924.

        116.   On or about March 11, 2020, Mr. Luther requested that Nexgen confirm that (1)

Nexgen Invoices 7795 and 7924 were correct and (2) the goods specified on Nexgen Invoices

7795 and 7924 were delivered in full on the date specified in Nexgen Delivery Notes 7795 and

7924.

        117.   On or about March 15, 2020 at 3:57 a.m., Mr. Mathew, on behalf of Nexgen,

responded to Mr. Luther’s March 11, 2020 e-mail stating: “Dear Sirs, Please refer to your e-mail.

This is to confirm that invoices referred to in your e-mail is [sic] not Nexgen Pharma’s invoice

[sic]. Thank you. Kind Regards, Siby Mathew.”

        118.   Mr. Mathew’s representation that Nexgen Invoices 7795 and 7924 “is [sic] not

Nexgen Pharma’s Invoice [sic]” constitutes an admission that Nexgen did not fulfill the terms of

Nexgen Invoices 7795 or 7924.

        119.   Because Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and

7924 are false and Nexgen did not fulfill the terms of Nexgen Invoices 7795 and 7924 or Nexgen

Delivery Notes 7795 and 7924, Plaintiffs have been damaged in the amount CTF 2 paid Nexgen

from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 as full and final

satisfaction of Nexgen Invoices 7795 and 7924, namely $4,090,463.40.



                                         Page 27 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 28 of 39 PageID: 28




                                 FIFTH CLAIM FOR RELIEF
                                  Civil Conspiracy to Defraud
                               (Plaintiffs Against All Defendants)

       120.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

       121.    As described above, Neopharma and Nexgen, acting in concert with NMC, each

defrauded Plaintiffs through the use of false invoices and delivery notes into paying amounts due

for goods that were never delivered in accordance with the Customer Agreement and the

Supplier Agreements.

       122.    Neopharma and Nexgen agreed to work together, and did work together, with the

joint purpose of unlawfully defrauding Plaintiffs.

       123.    Evidence of Neopharma and Nexgen’s coordination includes: (1) Dr. B.R. Shetty

was the founder and chairman of both Neopharma and NMC; (2) Dr. B.R. Shetty, acting as

Neopharma’s Managing Director, signed the Neopharma Supplier Agreement for and on behalf

of Neopharma; (3) Nexgen is a joint venture between Hetero Group of India and Neopharma,

each of which owns 50% of Nexgen; (4) NMC plc was designated to receive service on behalf of

the Suppliers in the Supplier Agreements in the event the Supplier was not a company registered

in England and Wales; (5) Neopharma and Nexgen sent within one minute of each other nearly

identically worded e-mails denying that Neopharma Invoice 6334 and Nexgen Invoices 7795 and

7924 were their respective invoices; and (6) the RNS Announcement noted, among other things,

that NMC plc had identified supply chain financing arrangements that were entered into by NMC

plc and which were understood to have been used by entities controlled by Dr. B.R. Shetty and

Mr. Khaleefa Butti Omair Yousif Ahmed Al Muhairi.

       124.    As a direct and proximate result of Defendants’ coordinated fraudulent acts,

Plaintiffs have been damaged in the amount CTF 2 paid Neopharma from CTF 1’s Bank of New



                                           Page 28 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 29 of 39 PageID: 29




York Mellon, London bank account ending in 8400 as full and final satisfaction of Neopharma

Invoice 6334, namely $2,909,439.00, and in the amount CTF 2 paid Nexgen from CTF 1’s Bank

of New York Mellon, London bank account ending in 8400 as full and final satisfaction of

Nexgen Invoices 7795 and 7924, namely $4,090,463.40.

                                 SIXTH CLAIM FOR RELIEF
                             Violation of 18 U.S.C. § 1964(c) (RICO)
                               (Plaintiffs Against All Defendants)

       125.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

       126.    As described above, Neopharma and Nexgen devised or intended to devise a

scheme or artifice to defraud Plaintiffs through the use of false invoices and delivery notes into

paying amounts due for goods that were never delivered in accordance with the Customer

Agreement and the Supplier Agreements.

       127.    Defendants’ coordinated actions and conspiracy to defraud, as described above,

constituted an enterprise.

       128.    An essential part of Defendants’ scheme to defraud Plaintiffs was Defendants’

pattern of racketeering activity via wire fraud. Defendants repeatedly used e-mail in violation of

the United States criminal wire fraud statute, 18 U.S.C. § 1343, in that for the purposes of

executing Defendants’ scheme and artifice to defraud, and to obtain money by means of false

and fraudulent pretenses, representations, and promises, Defendants did transmit and cause to be

transmitted by means of wire in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing such scheme and artifice, specifically,

Defendants e-mailed Plaintiffs nearly identically worded e-mails within one minute of each other

denying that Neopharma Invoice 6334 and Nexgen Invoices 7795 and 7924 were Neopharma’s

and Nexgen’s respective invoices to attempt to cover up Defendants’ scheme to defraud.



                                           Page 29 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 30 of 39 PageID: 30




          129.   As a direct and proximate result of Defendants’ coordinated fraudulent acts,

Plaintiffs have been damaged in the amount CTF 2 paid Neopharma from CTF 1’s Bank of New

York Mellon, London bank account ending in 8400 as full and final satisfaction of Neopharma

Invoice 6334, namely $2,909,439.00, and in the amount CTF 2 paid Nexgen from CTF 1’s Bank

of New York Mellon, London bank account ending in 8400 as full and final satisfaction of

Nexgen Invoices 7795 and 7924, namely $4,090,463.40.

                                SEVENTH CLAIM FOR RELIEF
                                         Breach of Contract
                               (Plaintiff CTF 2 Against Neopharma)

          130.   Plaintiff CTF 2 incorporates by reference all paragraphs above as if fully set forth

herein.

          131.   The Neopharma Supplier Agreement is a valid contract between CTF 2 and

Neopharma.

          132.   Neopharma breached provision 4.1.2 of the Neopharma Supplier Agreement in

that Neopharma’s above described coordinated actions with Nexgen and NMC, and defrauding,

conspiracy to defraud, and scheme to defraud CTF 2, show that Neopharma did not enter into the

Neopharma Supplier Agreement on arm’s length commercial terms with NMC and CTF 2.

          133.   As described above, CTF 2 performed its obligations under the Neopharma

Supplier Agreement in that CTF 2 made timely payments as full and final satisfaction of all

Neopharma invoices in accordance with the Neopharma Supplier Agreement.

          134.   Neopharma did not fulfill and thereby breached its obligations under the contract,

and CTF 1 has not received repayment of the funds paid, which constitutes a breach of

agreement with CTF 2.




                                            Page 30 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 31 of 39 PageID: 31




          135.   As described above, CTF 2 has been damaged in the amount it paid Neopharma

as full and final satisfaction of Neopharma Invoice 6334, namely $2,909,439.00.

                                 EIGHTH CLAIM FOR RELIEF
                                        Breach of Contract
                                 (Plaintiff CTF 2 Against Nexgen)

          136.   Plaintiff CTF 2 incorporates by reference all paragraphs above as if fully set forth

herein.

          137.   The Nexgen Supplier Agreement is a valid contract between CTF 2 and Nexgen.

          138.   Nexgen breached provision 4.1.2 of the Nexgen Supplier Agreement in that

Nexgen’s above described coordinated actions with Neopharma and NMC, and defrauding,

conspiracy to defraud, and scheme to defraud CTF 2, show that Nexgen did not enter into the

Nexgen Supplier Agreement on arm’s length commercial terms with NMC and CTF 2.

          139.   As described above, CTF 2 performed its obligations under the Nexgen Supplier

Agreement in that CTF 2 made timely payments as full and final satisfaction of all Nexgen

invoices in accordance with the Nexgen Supplier Agreement.

          140.   Nexgen did not fulfill and thereby breached its obligations under the contract, and

CTF 1 has not received repayment of the funds paid, which constitutes a breach of agreement

with CTF 2.

          141.   As described above, CTF 2 has been damaged in the amount it paid Nexgen as

full and final satisfaction of Nexgen Invoices 7795 and 7924, namely $4,090,463.40.

                                 NINTH CLAIM FOR RELIEF
                       Breach of Covenant of Good Faith and Fair Dealing
                             (Plaintiff CTF 2 Against Neopharma)

          142.   Plaintiff CTF 2 incorporates by reference all paragraphs above as if fully set forth

herein.



                                            Page 31 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 32 of 39 PageID: 32




          143.   The Neopharma Supplier Agreement is a valid contract between CTF 2 and

Neopharma.

          144.   Implicit in the supply chain financing arrangements and CTF 2 making payments

thereunder was Neopharma would act in good faith and deal fairly in connection with its

obligations under the contract.

          145.   Neopharma acted in bad faith or with malicious motive to deny CTF 2 the benefit

of the bargain intended by Neopharma and CTF 2 by using a false invoice and delivery note to

trick CTF 2 into paying an amount due for goods that were never delivered in accordance with

the Customer Agreement and the Neopharma Supplier Agreement.

          146.   As described above, CTF 2 has been damaged in the amount it paid Neopharma

as full and final satisfaction of Neopharma Invoice 6334, namely $2,909,439.00.

                                 TENTH CLAIM FOR RELIEF
                       Breach of Covenant of Good Faith and Fair Dealing
                                (Plaintiff CTF 2 Against Nexgen)

          147.   Plaintiff CTF 2 incorporates by reference all paragraphs above as if fully set forth

herein.

          148.   The Nexgen Supplier Agreement is a valid contract between CTF 2 and Nexgen.

          149.   Implicit in the supply chain financing arrangements and CTF 2 making payments

thereunder was Nexgen would act in good faith and deal fairly in connection with its obligations

under the contract.

          150.   Nexgen acted in bad faith or with malicious motive to deny CTF 2 the benefit of

the bargain intended by Nexgen and CTF 2 by using false invoices and delivery notes to trick

CTF 2 into paying amounts due for goods that were never delivered in accordance with the

Customer Agreement and the Nexgen Supplier Agreement.



                                            Page 32 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 33 of 39 PageID: 33




       151.    As described above, CTF 2 has been damaged in the amount it paid Nexgen as

full and final satisfaction of Nexgen Invoices 7795 and 7924, namely $4,090,463.40.

                             ELEVENTH CLAIM FOR RELIEF
                                     Unjust Enrichment
                               (Plaintiffs Against Neopharma)

       152.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

       153.    CTF 2 conveyed a benefit on Neopharma in that CTF 2 paid Neopharma

$2,909,439.00 from CTF 1’s Bank of New York Mellon, London bank account ending in 8400

as full and final satisfaction of Neopharma Invoice 6334.

       154.    However, Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false,

and Neopharma did not deliver the goods described in Neopharma Delivery Note 6334 to

NMC’s warehouse.

       155.    Neopharma was enriched unjustly as a result of CTF 2 making payment to

Neopharma, Neopharma not delivering goods as described in Neopharma Delivery Note 6334,

and Plaintiffs not being paid for having made payment to Neopharma for an invoice Neopharma

disavows.

       156.    Because Neopharma did not perform the work for which CTF 2 paid Neopharma

from CTF 1’s Bank of New York Mellon, London bank account ending in 8400, it would be

inequitable for Neopharma to retain the $2,909,439.00.

                              TWELFTH CLAIM FOR RELIEF
                                    Unjust Enrichment
                                (Plaintiffs Against Nexgen)

       157.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.




                                           Page 33 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 34 of 39 PageID: 34




       158.   CTF 2 conveyed a benefit on Nexgen in that CTF 2 paid Nexgen $4,090,463.40

from CTF 1’s Bank of New York Mellon, London bank account ending in 8400 as full and final

satisfaction of Nexgen Invoices 7795 and 7924.

       159.   However, Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and

7924 are false, and Nexgen did not deliver the goods described in Nexgen Delivery Notes 7795

and 7924 to NMC’s warehouse.

       160.   Nexgen was enriched unjustly as a result of CTF 2 making payments to Nexgen,

Nexgen not delivering goods as described in Nexgen Delivery Notes 7795 and 7924, and

Plaintiffs not being paid for having made payments to Nexgen for invoices Nexgen disavows.

       161.   Because Nexgen did not perform the work for which CTF 2 paid Nexgen from

CTF 1’s Bank of New York Mellon, London bank account ending in 8400, it would be

inequitable for Nexgen to retain the $4,090,463.40.

                            THIRTEENTH CLAIM FOR RELIEF
                                          Conversion
                               (Plaintiffs Against Neopharma)

       162.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

       163.   CTF 2 paid Neopharma $2,909,439.00 from CTF 1’s Bank of New York Mellon,

London bank account ending in 8400 as full and final satisfaction of Neopharma Invoice 6334.

       164.   Neopharma Invoice 6334 and Neopharma Delivery Note 6334 are false, and

Neopharma did not deliver the goods described in Neopharma Delivery Note 6334 to NMC’s

warehouse.

       165.   Mr. Bhatt, on behalf of Neopharma, represented that Neopharma Invoice 6334 “is

not Neopharma’s Invoice.”




                                          Page 34 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 35 of 39 PageID: 35




        166.   Because Neopharma did not perform the work for which CTF 2 paid Neopharma

from CTF 1’s Bank of New York Mellon, London bank account ending in 8400, the

$2,909,439.00 belongs to Plaintiffs.

        167.   Neopharma has failed to repay Plaintiffs any of the $2,909,439.00.

        168.   Neopharma’s possession of the $2,909,439.00 is a wrongful exercise of dominion

and control over property owned by Plaintiffs in a manner inconsistent with Plaintiffs’ rights as

the money’s owners.

                            FOURTEENTH CLAIM FOR RELIEF
                                        Conversion
                                (Plaintiffs Against Nexgen)

        169.   Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

        170.   CTF 2 paid Nexgen $4,090,463.40 from CTF 1’s Bank of New York Mellon,

London bank account ending in 8400 as full and final satisfaction of Nexgen Invoices 7795 and

7924.

        171.   Nexgen Invoices 7795 and 7924 and Nexgen Delivery Notes 7795 and 7924 are

false, and Nexgen did not deliver the goods described in Nexgen Delivery Notes 7795 and 7924

to NMC’s warehouse.

        172.   Mr. Mathew, on behalf of Nexgen, represented that Nexgen Invoices 7795 and

7924 “is [sic] not Nexgen Pharma’s Invoice [sic].”

        173.   Because Nexgen did not perform the work for which CTF 2 paid Nexgen from

CTF 1’s Bank of New York Mellon, London bank account ending in 8400, the $4,090,463.40

belongs to Plaintiffs.

        174.   Nexgen has failed to repay Plaintiffs any of the $4,090,463.40.




                                           Page 35 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 36 of 39 PageID: 36




       175.   Nexgen’s possession of the $4,090,463.40 is a wrongful exercise of dominion and

control over property owned by Plaintiffs in a manner inconsistent with Plaintiffs’ rights as the

money’s owners.

                                   PRAYER FOR RELIEF

       Based on the foregoing, Plaintiffs respectfully request that the Court:

              A.      Order that Defendants pay Plaintiffs any and all damages sustained by

              Plaintiffs arising from the foregoing wrongful and unlawful acts of Defendants;

              B.      Order that Plaintiffs be awarded their costs and reasonable attorneys’ fees

              incurred in connection with the institution and prosecution of this civil action;

              C.      Award Plaintiffs punitive damages as to the First, Second, Fifth, Sixth,

              Thirteenth, and Fourteenth Claims for Relief in an amount to be determined at

              trial; and

              D.      Order such other and further relief, including equitable relief, as justice

              may require.

                                 JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.




                                          Page 36 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 37 of 39 PageID: 37




Dated: June 16, 2020              Respectfully Submitted,


                                   s/ Melissa A. Alcantara           i




                                  Melissa A. Alcantara
                                  DICKINSON WRIGHT PLLC
                                  1825 I St. N.W., Suite 900
                                  Washington, DC 20006
                                  T: (202) 659-6949
                                  F: (844) 670-6009
                                  E: MAlcantara@dickinsonwright.com
                                  Attorney for Plaintiffs Channel Trade Finance 1
                                  SPC, on behalf of and for the account of TF 1.1 SP,
                                  and Channel Trade Finance 2 SPC, on behalf of and
                                  for the account of TF 2.1 SP




                                 Page 37 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 38 of 39 PageID: 38




           LOCAL RULE 201.1 CERTIFICATION OF NON-ARBITRABILITY

       Pursuant to Local Civil Rule 201.1(d), the undersigned counsel for Plaintiff Channel

Trade Finance 1 SPC, on behalf of and for the account of TF 1.1 SP, one of its segregated

portfolios, and Plaintiff Channel Trade Finance 2 SPC, on behalf of and for the account of TF 2.1

SP, one of its segregated portfolios, hereby certifies that the within matter is not arbitrable, being

that the Complaint seeks damages that are in an excess of $150,000.




Dated: June 16, 2020                          s/ Melissa A. Alcantara               i




                                             Melissa A. Alcantara
                                             DICKINSON WRIGHT PLLC
                                             1825 I St., N.W., Suite 900
                                             Washington, DC 20006
                                             T: (202) 659-6949
                                             F: (844) 670-6009
                                             E: MAlcantara@dickinsonwright.com
                                             Attorney for Plaintiffs Channel Trade Finance 1
                                             SPC, on behalf of and for the account of TF 1.1 SP,
                                             and Channel Trade Finance 2 SPC, on behalf of and
                                             for the account of TF 2.1 SP




                                           Page 38 of 39
Case 3:20-cv-07306-MAS-ZNQ Document 1 Filed 06/16/20 Page 39 of 39 PageID: 39




                      LOCAL RULES 11.2 and 40.1 CERTIFICATION

       Pursuant to Local Civil Rules 11.2 and 40.1, the undersigned counsel for Plaintiff

Channel Trade Finance 1 SPC, on behalf of and for the account of TF 1.1 SP, one of its

segregated portfolios, and Plaintiff Channel Trade Finance 2 SPC, on behalf of and for the

account of TF 2.1 SP, one of its segregated portfolios, hereby certifies that the matter in

controversy is not the subject of any other action, arbitration, or administrative proceeding in any

court or of any pending arbitration or administrative proceeding.

       I certify under penalty of perjury that the foregoing is true and correct.




Executed on: June 16, 2020                    s/ Melissa A. Alcantara               i




                                             Melissa A. Alcantara
                                             DICKINSON WRIGHT PLLC
                                             1825 I St., N.W., Suite 900
                                             Washington, DC 20006
                                             T: (202) 659-6949
                                             F: (844) 670-6009
                                             E: MAlcantara@dickinsonwright.com
                                             Attorney for Plaintiffs Channel Trade Finance 1
                                             SPC, on behalf of and for the account of TF 1.1 SP,
                                             and Channel Trade Finance 2 SPC, on behalf of and
                                             for the account of TF 2.1 SP




                                           Page 39 of 39
